Case 1:18-cv-00993-RA-SLC Document 49 Filed 06/01/20 Page 1 of 1

United States District Court
Southern District of New York

 

Annamarie Trombetta
Plaintiff Case No. 18-cv-0993-RA-HBP

vs.
Norb Novocin, Marie Novocin and PLAINTIFF’S PRO SE PHONE CALL
Estate Auctions Inc.
AND
William Sieppel and WorthPoint Corporation |
5 Concourse Parkway NE, Suite 2850 PLAINTIFF’S RESPONSE
Atlanta, Georgia 30328

Defendants

 

To The Honorable Sarah L. Cave, United States Magistrate Judge:

Plaintiff, Annamarie Trombetta in Civil Action No : 18 Civ 0993-RA-HBP was sent an e-mail
dated May 28, 2020 from Amold P. Lutzker, attorney for Defendant Will Sieppel and WorthPoint Corporation.
I was surprised by the e-mail request for my consent to agree to an extension of time for the Defendant to answer
his complaint. This request deviates from typical legal protocol. During our phone conference call on April 6th
with the Honorable Judge Sarah Cave, I specifically asked your Honor due to the pandemic, “ What I should do
if | am unable to serve the Defendant Will Sieppel/ WorthPoint Corporation by the required date of March 21,
2020” ? Your response was “I must request an extension in writing , explain and submit said request with the
court via the Pro Se office before the deadline. The Defendant Will Seipple WorthPoint Corp was served the

complaint and this action was filed and documented in court by May 13, 2020.

Friday the 29th, despite knowing that legal time extensions can only be granted by the presiding Judge, I phoned the
Pro Se Office immediately on that morning, after opening the e-mail sent by attorney Arnold P. Lutzker on or
around 10:30 a.m. I explained to the clerk that I received an e-mail from the Defendant’s attorney requesting my
consent for an extension. The Pro Se Clerk responded to me “ Why are they contacting you? Only Judges can
grant an extensions for Answering a Complaint. They are attorneys and should know that”. Aside from this I asked
the clerk if | was obligated to respond. The Pro Se clerk stated that she cannot give legal counsel or advice, she

simply reiterated that all extensions for filing an answer to a complaint can only be made by Judges.
